466 F.2d 1193
Leroy COLBROTH, Petitioner-Appellant,v.Louie L.WAINWRIGHT, Respondent-Appellee.
No. 72-2064 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Sept. 25, 1972.

Leroy Colbroth, pro se.
Robert L.Shevin, Atty. Gen., Tallahassee, Fla., Nelson E.Bailey, Asst. Atty. Gen., West Palm Beach, Fla., respondent-appellee.
Before GEWIN, AINSWORTH and SIMPSON, Circuit Judges.
PER CURIAM:


1
The appellant Colbroth, a state prisoner who was found guilty of armed robbery in a Florida court, appeals from an order of the United States District Court denying his petition for a writ of habeas corpus.  Colbroth maintains that his conviction is constitutionally infirm because the evidence adduced at trial identifying him as the perpetrator of the crime was insufficient.  We affirm.


2
We are in essential agreement with the following conclusion of the trial court:


3
"Matters concerning the sufficiency of evidence and admissibility of evidence are not to be considered in Federal habeas Corpus proceeding unless the record indicates petitioner was denied due process of law. Such is not the case here.  Pleas v. Wainwright, 441 F.2d 56 (5th Cir. 1971); Alligood v. Wainwright, 440 F.2d 642 (5th Cir. 1971)."


4
See also Young v. Alabama, 443 F.2d 854, 855 (5th Cir. 1971); Summerville v. Cook, 438 F.2d 1196, 1197 (5th Cir. 1971); Williams v. Wainwright, 427 F. 2d 921, 923 (5th Cir. 1970).


5
Affirmed.



*
 Rule 18, 5th Cir. See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I